Citation Nr: 0820446	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial (compensable) evaluation for 
residuals of a right leg (shin) infection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO, in part, granted service 
connection for residuals of a right leg (shin) infection.  An 
initial noncompensable evaluation was assigned, effective 
February 15, 2000.  The veteran timely appealed the RO's June 
2004 rating action to the Board.  

As the veteran disagreed with the initial rating assigned 
following the grant of service connection for residuals of a 
right leg (shin) infection, the Board has characterized the 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge at the RO in New York, New York.  A copy 
of the hearing transcript has been associated with the claims 
file.  After the hearing, the veteran submitted private 
medical evidence along with a waiver of initial RO 
consideration of said evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the evidence of record, the Board 
finds that additional substantive development is necessary 
prior to appellate review of the claim.
  
During a May 2008 hearing before the undersigned, the veteran 
testified that his right shin scar throbbed and was tender to 
touch.  He asserted that the last examination he underwent 
was inadequate for rating purpose.  He maintained that when 
last examined in June 2002, the VA examiner did not even 
touch his right shin scar to see if it was tender on 
palpation.  (Transcript (T.) at pages (pgs.) 3-4, 7).  The 
veteran also appears to be asserting that his service-
connected right leg disability may involve some problems with 
underlying tissue, beyond merely an infection of the skin.  
Specifically, he has maintained that his right leg became 
weak with prolonged use.  (T. at page (pg.) 5).  In an April 
2008 correspondence, Dr. DEB noted that physical examination 
of the veteran's right leg revealed fibrous tissue in the 
pre-tibial region.  

In light of the veteran's testimony regarding the inadequacy 
of his prior examination, the veteran's assertions of 
increasing severity, and the real possibility that residuals 
of the right leg infection may be more extensive than shown 
previously, a new examination is in order to identify the 
nature and severity of all current residuals of the right leg 
infection.  Prior to the examination, any outstanding records 
of pertinent medical treatment should be obtained and added 
to the claims file.

Based on the medical findings from the examination, the 
agency of original jurisdiction (AOJ) should be sure to 
evaluate the veteran's right leg residuals under all of the 
applicable rating criteria possibly available for evaluating 
the identified manifestations of the veteran's service-
connected residuals of a right leg infection.  This should 
include consideration of both the current and former 
Diagnostic Codes (DCs) for rating skin problems as well as 
any additional applicable DCs pertinent to the symptomatology 
found on examination.    

As noted in the Introduction, by a June 2002 rating action, 
the RO awarded service connection for residuals of a right 
leg (shin) infection.  An initial noncompensable evaluation 
was assigned pursuant to DCs 7899-7805 (2007).  The Board 
observes that the use of a hyphenated Diagnostic Code (DC) 
signifies the lack of a DC that is specific to the diagnosis 
at issue in the VA rating criteria governing skin disorders.  
38 C.F.R. § 4.27 (2007).  The application of Diagnostic Code 
7899 is based on the RO's determination that it is closely 
analogous to the veteran's disability.  VA is permitted to 
rate by analogy under such circumstances. 38 C.F.R. § 4.20 
(2007).  

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).  As the RO received the veteran's initial 
claim for service connection for residuals of right leg 
(shin) infection in January 2000, the pre and post-August 20, 
2002 rating criteria are applicable to his claim.  To this 
end, the RO has considered both sets of rating criteria, as 
reflected in the March 2004 Statement of the Case.  

Additionally, if applicable, the AOJ may employ the rating 
criteria used to evaluate an orthopedic disability(ies) of 
the leg, found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260-
5262 (2007); see also Esteban v. Brown, 6 Vet. App. 259 
(1994) (where the symptomatology of a service-connected 
disability can be attributed to separate and distinct 
problems, each may be separately rated and then combined).  

In short, after development directed in this remand, the RO 
should evaluate the veteran's service-connected residuals of 
a right leg (shin) infection under all applicable criteria.

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, obtain 
any outstanding records of pertinent 
medical treatment for residuals of a 
right leg infection.

2.  Schedule the veteran for an 
examination by an appropriate VA examiner 
or examiners to determine the nature and 
severity of all residuals (scarring and 
otherwise) of right leg (shin) infection.  
The examiner(s) should thoroughly review 
the claims file in conjunction with 
evaluating the appellant.  To ensure a 
thorough examination, the AOJ should 
ensure the following:  

*	The examiner(s) should be provided a 
copy of the applicable rating 
criteria for evaluating scars (other 
than involving areas of the head, 
face or neck), found at 38 C.F.R. § 
4.118, Diagnostic Codes 7803 to 7805 
(2001) and 7801 to 7805 (2007), in 
order to ensure that his/her 
findings are pertinent to the 
applicable rating criteria.  

*	The examiner(s) should comment on 
all signs and symptoms that are 
attributable to the veteran's right 
shin scar, including, but not 
limited to, the size of the specific 
scar or the size of the area 
affected (in square inches or 
centimeters).  

*	The examiner(s) must also note 
whether the residual scarring is 
deep (i.e. associated with soft 
tissue damage) or superficial (i.e. 
not associated with soft tissue 
damage); whether there is any 
tenderness on palpation of the right 
shin scar; and, whether the right 
shin scar is superficial, poorly 
nourished with repeated ulceration. 

*	In addition, the examiner(s) must 
indicate whether the residual 
scarring on the right leg causes 
limitation of motion of the right 
leg; and, if so, the examiner should 
measure such loss of full motion by 
performing range of motion studies 
(measured in degrees) of the 
affected part.

*	The examiner(s) should note whether 
there is any current right leg 
musculoskeletal 
disability/pathology, which is 
separate and distinct from the right 
shin scar and is the direct result 
of the service-connected residuals 
of a right leg (shin) infection? 

*	If so, the examiner(s) should then 
describe the impact of that problem 
including, if pertinent, by 
identifying the loss of extension 
and flexion of the right leg by 
performing range of motion studies 
(measured in degrees) of the 
affected part; and comment on the 
presence, if any, of any malunion of 
the tibia and fibula with marked, 
moderate or slight knee or ankle 
disability; or nonunion of the tibia 
and fibular with loose motion, 
requiring brace.  

If possible, unrelated symptoms should be 
identified and differentiated from 
symptoms related to the service-connected 
residuals of a right leg infection.  All 
appropriate testing in this regard should 
be accomplished.  A complete rationale 
for any opinion expressed must be 
provided.  If the examiner(s) cannot 
answer the above without resorting to 
speculation, then he or she should so 
state.

3.  Thereafter, readjudicate the claim 
for an initial (compensable) evaluation 
for the veteran's service-connected 
residuals of right leg (shin) infection. 
Consideration should be given to the 
possibility of "staged" ratings.  See 
Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If the 
maximum benefit sought remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and an adequate time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examinations may result in the 
denial of his claim. 
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

